RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha traído ante la consideración del Tribunal Supremo una carta de 6 de diciembre de 2011, firmada por Luis Rolón Álvarez, Presidente de la Asociación de Fotoperiodistas, y el Sr. Ismael Fernández, del Taller de Fotoperiodismo, en la que solicitan se les permita acceso para utilizar medios audiovisuales durante la vista de lectura de sentencia del Sr. Edgar Santana, pautada para el 16 de diciembre de 2011 en el Tribunal de Primera Instancia de Bayamón.
En esencia, los peticionarios solicitan que se releve a la jueza de sala, Hon. Raquel Irlanda, de cumplir con el Canon 15 de Etica Judicial que dispone:

Canon 15. Solemnidad de los procedimientos; fotografías, pe-lículas, grabación o reproducción.

Las juezas y los jueces mantendrán el proceso judicial en un ambiente de solemnidad y respeto. Tomar fotografías o pelícu-las en el salón del tribunal durante la celebración de sesiones judiciales o recesos entre dichas sesiones, y radiodifundir o te-levisar procedimientos judiciales, resta dignidad al tribunal, puede distraer al testigo que esté prestando testimonio y puede obstaculizar el logro de un juicio imparcial, por lo que no debe permitirse. No obstante, se podrá permitir la toma de fotogra-fías o películas en ocasiones estrictamente ceremoniales.
*900Las juezas y los jueces podrán, además, permitir la graba-ción o reproducción de procedimientos judiciales para fines educativos, a solicitud de instituciones universitarias y bajo las condiciones siguientes:
(a) Cuando el medio de grabación o reproducción no dis-traiga a los testigos y demás participantes, ni en forma alguna menoscabe la dignidad del procedimiento.
(b) Cuando se haya obtenido previamente el consentimiento de las partes afectadas y de todos los testigos.
(c) Cuando la grabación o reproducción, así obtenida, vaya a ser exhibida o utilizada luego de que el procedimiento de que se trate haya sido adjudicado en forma final y firme. Las jue-zas y los jueces tomarán las providencias para que dichas gra-baciones permanezcan bajo la custodia del [t]ribunal hasta que toda la prueba testifical haya sido desfilad [a].
Las prohibiciones contenidas en este canon no aplicarán al uso oficial de grabadoras o máquinas autorizadas por la Oficina de Administración de los Tribunales, o al uso de grabadoras o equipo similar por las abogadas y los abogados de las partes. 4 L.P.R.A. Ap. IV-B.
Examinadas las disposiciones del canon, de su faz se desprende que solamente dispone excepciones “en ocasio-nes estrictamente ceremoniales” y “para fines educativos, a solicitud de instituciones universitarias” bajo ciertas condi-ciones, por lo que el Tribunal está impedido de acceder a lo solicitado bajo el ordenamiento actual, de manera que se declara “no ha lugar” la petición.
No obstante, en el ejercicio de su facultad de reglamen-tación, el Tribunal está rexaminando cuidadosamente dicho ordenamiento de acuerdo con las comunicaciones reci-bidas recientemente por el Sr. Enrique Cruz, Director de Noticias de WAPA, el Sr. Rafael Lenin López, Presidente de la Asociación de Periodistas de Puerto Rico, y la carta de autos suscrita por el Sr. Luis Rolón Alvarez, Presidente de la Asociación de Fotoperiodistas, y el Sr. Ismael Fernández Reyes, del Taller de Fotoperiodismo.

Notifíquese por teléfono, electrónicamente, facsímil y por la vía ordinaria. Publíquese.

*901Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo, Interina.
(.Fdo.) Larissa Ortiz Modestti Secretaria del Tribunal Supremo Interina